Rescript.
The court perceives no error in the award of the referee. He decides that the plaintiff is entitled to judgment for the land claimed by him in his wilt. This was a substantial determination of the whole matter in issue, and nothing more could be required of the referee. But it was not improper for him to state, as the ground of his decision, where he found th'e true line between the parties to be. Such a statement could do no harm, while it might "be a satisfaction to the parties to know what the conclusion of the referee was. The court is of opinion that there was no error on the part of referee in making such a statement in his award.
Exceptions overruled.